Citation Nr: 0947322	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2002, for an award of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1978 and from August 1979 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri that granted a TDIU. 

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  At that time, 
he raised new claims of service connection for depression and 
chronic fatigue syndrome as secondary to his service-
connected lupus disability, and, as indicated during the 
hearing, the Board again refers these matters to the RO for 
appropriate action.

In a July 2008 decision, the Board denied an effective date 
earlier than August 30, 2002 for an award of a TDIU.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2009, the Veteran and VA 
Secretary filed a joint motion for remand to set aside the 
Board decision and remand the claim for further development 
and readjudication.  In an order dated later that month, the 
Court granted the joint motion and remanded the claim for 
compliance with the instructions in the joint motion.

In October 2009, the Veteran submitted additional evidence 
with a waiver of initial RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

Pursuant to the joint motion, the Board finds that further 
development is required prior to appellate review.

During the Board hearing, the Veteran referenced an August 
1996 letter from Big C, a former employer for whom he drilled 
steel and cast iron.  He indicated that the Social Security 
Administration (SSA) had granted benefits effective August 
26, 1996 based on this letter.  However, this letter has not 
been associated with the claims file.  Thus, the RO should 
attempt to obtain this August 1996 letter from Big C and any 
other relevant records from this employer.

The Board notes that among the additional evidence submitted 
in October 2009 is a letter from a manager at the Big C 
Machine Company, dated September 6, 1996.  The manager stated 
that the Veteran worked for the company from May 30, 1995 to 
August 28, 1996 and that the Veteran was a hard worker but, 
due to systemic lupus, the work they required became 
difficult for him.  The manager then recommended the Veteran 
for his abilities, attendance, and willingness to work.  

The Board has considered whether this September 1996 letter 
could be the letter referenced by the Veteran during the 
hearing.  However, the Board observes that this letter is 
essentially a letter of recommendation which indicates that 
the Veteran is capable of other types of employment.  
Further, in SSA's April 1999 decision granting the Veteran 
benefits, lupus was not listed as a disabling condition and 
the Veteran's representative acknowledged this fact during a 
January 2000 Board hearing.  Regardless, the Board observes 
that there may still be an outstanding letter from the Big C 
Machine Company dated in August 1996.  Thus, to avoid any 
prejudice to the Veteran, the Board finds that the RO should 
still attempt to obtain an August 1996 letter from this 
employer.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim.  The RO 
should attempt to obtain any additional evidence for which he 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
In particular, the RO should attempt to 
obtain the August 1996 letter from the Big 
C Machine Company and any other relevant 
records from this employer.  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, the RO should readjudicate 
the claim, with consideration of all 
additional evidence associated with the 
claims file since the issuance of the July 
2007 statement of the case.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


